Pope, Presiding Judge.
The decision of the Court of Appeals in this case was reversed by the Supreme Court in Exxon Corp. v. Thomason, 269 Ga. 761 (504 SE2d 676) (1998). Accordingly, the decision in Thomason v. Exxon Corp., 227 Ga. App. 44 (487 SE2d 605) (1997), which was originally authored by Presiding Judge Birdsong, is hereby vacated, and the judgment of the Supreme Court is made the judgment of this Court. Therefore, in accordance with the opinion of the Supreme Court, the ruling of the trial court is affirmed.

Judgment affirmed.


Ruffin and Eldridge, JJ, concur.